DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification teaches on page 2, lines 19-21, that “An expected collision risk is to be understood as a zone of the automated vehicle that will be struck by the other vehicle during a collision.” The word “risk” should probably be changed to “zone” in keeping with the original claims and the rest of the disclosure. This would not introduce new matter. Appropriate correction is required, such as entering an amended specification or arguing against this objection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al. (US2017/0291602 A1).

	Regarding claim 1, Newman discloses:
A method for operating an automated vehicle (see Fig. 9), the method comprising the following steps: 
determining a collision risk for the automated vehicle originating from a further vehicle (see the specification of the present application, page 2, line 23 through page 3, line 18 for what a “collision risk” is. With that in mind, see Newman, paragraph 0011 for projecting intersecting paths of two vehicles based on current velocities and other factors, and determining if the collision is imminent. See paragraph 0050 for assessing the “threat level” and categorizing it as imminent or benign.); 
determining an expected collision zone on the automated vehicle as a function of the collision risk (see the specification of the present application, page 4 for some collision zones being zones of the host vehicle, such as a zone “away from the passenger compartment”.); 
determining a driving strategy as a function of the expected collision zone (see paragraph 0054 for guiding a subject vehicle to change a “direct impact into a grazing swipe.” See paragraph 0055 for the kinetic mode indicating “where on each vehicle the contact will occur”. This is a prediction based on a dynamic model. See paragraph 0055 for analyzing physical distortions of each vehicle including “frame compression, penetration into the passenger compartment, and the like.” See paragraph 0163 for a systems that seeks to avoid the collision shown in Fig. 5B because it results in “deep penetration of the passenger compartment of the encroaching vehicle 505, thereby causing grave injury to the passengers of the encroaching vehicle 505.” The collision in Fig. 5B would also likely result in the encroaching vehicle 505 spinning out and slamming “into the opposite vehicle 507” and getting hit by the following vehicle 504. This accident is compared in paragraphs 0164-0165 to one in which the subject vehicle 601 concludes the collision is unavoidable so it accelerates forward to keep the encroaching vehicle from turning and getting hit in the side. Instead the collision now occurs “at the front quarter of the encroaching vehicle 605” the accident is “spread out along the whole sides of the two vehicles. This is a softer and far less dangerous collision.” A spin out will probably be avoided, as will passenger injuries. Paragraph 0166 teaches that contact with a following vehicle 604 will likely be avoided as well.); and 
operating the automated vehicle as a function of the driving strategy (see Fig. 10, step 1013).  

Regarding claim 2, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy is determined as a function of a disposition of a passenger compartment of the automated vehicle (see the specification of the present application, the top of page 4, for what the “disposition of a passenger means. With that in mind, see Newman, paragraph 0055, for “The number of occupants in the subject vehicle can be obtained by seat sensors, and the number of occupants in the other vehicle may be assumed…unless otherwise known. Then, with these collision parameters…the number of fatalities and injuries can be estimated…” Paragraph 0015 teaches acquiring sensor data from the other vehicle. See paragraph 0163 for a systems that seeks to avoid the collision shown in Fig. 5B because it results in “deep penetration of the passenger compartment of the encroaching vehicle 505, thereby causing grave injury to the passengers of the encroaching vehicle 505.” The collision in Fig. 5B would also likely result in the encroaching vehicle 505 spinning out and slamming “into the opposite vehicle 507” and getting hit by the following vehicle 504. This accident is compared in paragraphs 0164-0165 to one in which the subject vehicle 601 concludes the collision is unavoidable so it accelerates forward to keep the encroaching vehicle from turning and getting hit in the side. Instead the collision now occurs “at the front quarter of the encroaching vehicle 605” the accident is “spread out along the whole sides of the two vehicles. This is a softer and far less dangerous collision.” A spin out will probably be avoided, as will passenger injuries. Paragraph 0166 teaches that contact with a following vehicle 604 will likely be avoided as well.)


Regarding claim 3, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy is determined as a function of a distribution of passengers of the automated vehicle (see paragraph 0055, for “The number of occupants in the subject vehicle can be obtained by seat sensors, and the number of occupants in the other vehicle may be assumed…unless otherwise known. Then, with these collision parameters…the number of fatalities and injuries can be estimated…”).  

Regarding claim 4, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy is determined as a function of at least one further road user (see paragraphs 0163-0165 for driving strategies that seek to minimize spin out and lane departures to try to contain an accident to only two vehicles and not involve other surrounding vehicles).  

Regarding claim 5, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy includes at least one acceleration-related setting change as a function of a drive technology of the automated vehicle (see the specification of the present application, the top of page 5, for an acceleration-related setting change including a gear shift to make speed changes easier. With that in mind, see Newman, paragraph 0028, teaches “indirect mitigation” such as turning off the fuel pump”. See paragraph 0095 for regenerative braking.).  

Regarding claim 6, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the operation includes an automated transverse control of the automated vehicle and/or longitudinal control of the automated vehicle (see paragraph 0028 for “direct mitigation” operations such as braking and steering.).  

Regarding claim 7, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
The method as recited in claim 1, wherein 
the operating includes an automated deceleration of the automated vehicle or an automated acceleration of the automated vehicle (see paragraph 0028 for “direct mitigation” operations such as braking. See paragraphs 0163-0165 for acceleration. See paragraph 0134 for levels of autonomy including automated braking and acceleration.).  

Regarding claim 8, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the operation includes providing a warning signal (see paragraph 0045 for flashing brake lights for others. See paragraph 0028 for sounding the horn to warn the host vehicle occupant. See also the top right of Fig. 18 for spoken warning messages to a host driver).  

Regarding claim 9, Newman discloses:
A control device (see Fig. 12 and 13) configured to operate an automated vehicle, the control device configured to: 
determine a collision risk for the automated vehicle originating from a further vehicle; 
determine an expected collision zone on the automated vehicle as a function of the collision risk; 
determine a driving strategy as a function of the expected collision zone; and 
operate the automated vehicle as a function of the driving strategy (for the rest of this rejection, please see the rejection of claim 1, which is substantially similar to this claim.)

Regarding claim 10, Newman discloses:
A non-transitory machine-readable memory medium on which is stored a computer program for operating an automated vehicle (see paragraph 0032), the computer program, when executed by a computer, causing the computer to perform the following steps: 
determining a collision risk for the automated vehicle originating from a further vehicle; 
determining an expected collision zone on the automated vehicle as a function of the collision risk; 
determining a driving strategy as a function of the expected collision zone; and 100152663.113
operating the automated vehicle as a function of the driving strategy (for the rest of this rejection, please see the rejection of claim 1, which is substantially similar to this claim.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katoh (US2015/0298621 A1), who teaches at least origins and offsets of objects, such as in Figs. 5 and 8.
Tamura (US2019/0061750 A1) who teaches collision prediction and locations as seen in at least Figs. 3 and 4.
Foltin (US2018/0225971 A1) who teaches analyzing what region of a vehicle will experience impact. 
Breed et al. (US2007/0021915 A1) teaches at least considering various zones of a vehicle. 
Wood et al (U.S. Pat. No. 10,386,856 B2) teaches predicting collisions. 
Kawamata (US2016/0280266 A1) teaches predicting collisions. 
Matsunaga et al. (US2018/0366001 A1) teaches predicting collision. 
Yoshito et al. (EP 2 060 455 B1) teaches downshifting during accident avoidance maneuvers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665